Title: To George Washington from Josiah Bartlett, 24 February 1791
From: Bartlett, Josiah
To: Washington, George

 

Sir,
Exeter: February 24th 1791.

I have the Honor herewith to enclose and transmit your Excellency an Authenticated Copy of “An Act ceding to the United States of America one Acre and three quarters of an Acre of land with the Fort and Light House thereon situate in New Castle.” I am with the highest Sentiments of Esteem and Respect Sir, Your Excellency’s Most obedient and most Humble Servant,

Josiah Bartlett

